DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Fig.2 contains text smaller that the requirements of 37 C.F.R. 1.84   Standards for drawings. The text size is unacceptable for satisfactory reproduction. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the concept
“wherein the processor unit receives a change in alive count value set in the plurality of core units to determine the errors of the core units.”
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Independent claims 1 and 9 recite:
	a resource unit … executes the plurality of applications.
The specification fails to describe the algorithm or steps required to achieve execution of the applications within the resource unit. When reconsidering the claims in light of the applicant’s specification, fig. 4 disclose a resource unit contain “a GPIO, an interrupt, a timer, an analog-digital conversion module (ADC), a communication module (CAN) and a memory. Applicant has failed to explain how any of these components would be capable of executing applications. 
Claims 2-8 and 10 fail to cure the deficiencies of claims 1 and 9, respectively, and are thus rejected under the same rationale.
Claim 4 recites:
“change in alive count value set in the plurality of core units to determine the errors of the core units”.
The specification fails to describe the algorithm or steps required to perform a determination of the errors of the core units.
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to Independent claims 1 and 9 recite " a resource unit … executes the plurality of applications”.
MPEP 2164.01 
 The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) ("The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation.").

To evaluate whether the specification satisfies the enablement requirement of enable for claim 1, the following Wands factors will be considered: 
A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

Factor (B) The nature of the invention- The invention is directed to the monitoring of a core-scheduling for error handling. 
Factor (C) The state of the prior art- Gomi et al. U.S. Patent Application Publication 2020/0209929- discloses management of core application allocation 
Factor (D) The level of one of ordinary skill- A person of ordinary skill in the art would be one that has bachelor's degree in computer engineering, computer science, or electrical engineering. 
Factor (E) The level of predictability in the art- The art of multi-processors is of the ordinary level of a computer related field. 
(F) The amount of direction provided by the inventor- The inventor fails to provide any guidance on how to achieve the recited limitation beyond the mere recitation of the limitation within the specification. (pg. 3, line 16, pg. 4, line 21, pg. 13, line 8) 
The specification fails to articulate how the inclusion of both features are combined to work together. Examiner is unable to identify any methods or processes that are readily know that would allow a person to determine such a solution. 
Factor (G) The existence of working examples- None known or uncovered in the prior art. 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure- The amount of experimenting required is unreasonable because there are no known solutions. 
Wands factors, Examiner finds the specifications fails to enable a person of ordinary skill in the art to practice the claimed invention without undue experimentation. 
	Claims 2-8 and 10 fail to cure the deficiencies of claims 1 and 9, respectively, and are thus rejected under the same rationale. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites 
	“a resource unit which is commonly used in the plurality of core units”. The claim limitations fail to clearly describe the relationship between the resource unit and the plurality of core units. As disclosed in fig. 2, the resource unit is a separate entity for the core units. Examiner is unclear how the resource unit would be used in the core units. Claims 1 and 9 are rendered infinite. 
Claims 2-8 and 10 fails to cure the deficiencies of claims 1 and 10 and are rejected under the same rationale. 
with the plurality of core units”
	Additionally, the phrase “commonly used” is a colloquial phrase interpreted to mean often or frequent. However, it appears that applicant is attempting to indicate that the usage of the resource unit is shared amongst the plurality of core units. Examiner suggests applicant clarify the claim limitations to clearly articulate the intended relationship. 
Claims 4 and 10 recite: 
“wherein the processor unit receives a change in alive count value set in the plurality of core units to determine the errors of the core units. The term “alive count value set” in claims 4 and 10 is a relative term which renders the claim indefinite. The term “alive count value set” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Examiner is unable to determine from the specification, whether the alive count is measuring the number of cores active, is a keepalive message or measure the state of a process thread. 
If applicant disagrees, applicant is respectful asked to identify the support from the specification and explain how the term measured. 
For the purposes of examination, the term will be interpreted as error variable. 


Claim Objections
Claim 3 is objected to because of the following informalities: 
The phrase “the other core unit” lacks antecedent basis. The phrase “should recited “another core unit”.
Claim 6 is objected to because of the following informalities: 
“a on-board charger (OBC)” should be “an on-board charger (OBC)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gomi et al. U.S. Patent Application Publication 2020/0209929.
Claim 1,
	Gomi discloses,
	 A multi-core system for performing a plurality of applications [used in an electric vehicle]- (This is an intended use for the system. No meaningful limitation has tied the system to an electric vehicle. Thus, the limitation has no patentable weight), comprising;
	 a processor unit configured to perform the plurality of applications (Fig. 1, item 11- CPU, para 0028); 

	a resource unit which is commonly used in the plurality of core units and executes the plurality of applications (para 0031- The semiconductor device 10 may include an external peripheral circuit arranged outside and an input/output port (not shown) for inputting/outputting signals to/from other devices.), 
	wherein the resource unit is formed with at least one of a GPIO, an interrupt, a timer, an analog-digital conversion module (ADC), a communication module (CAN), and a memory (fig. 1- RAM), and 
	the memory is formed so that the plurality of core units transmits information to each other (Fig. 1- RAM).
Claim 2,
	wherein the application is formed of a plurality of software components (SWCs) (para 0028- tasks), and the plurality of SWCs moves from the plurality of core units, respectively. (para 0044- The app allocation unit 26 determines a CPU core to which the execution of the application is allocated based on the group data 28 when the application is executed.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gomi et al. U.S. Patent Application Publication 2020/0209929 in view of Benke et al. U.S. Patent Application Publication 2019/0188053.
Claim 3,
	Although Gomi discloses substantial limitations of the claimed invention, it fails to explicitly disclose	
	wherein the plurality of core units is formed, and when an error occurs, the application moves to the other core unit to perform functions of the application.
	In an analogous art, Benke discloses 
	wherein the plurality of core units is formed, and when an error occurs, the application moves to the other core unit to perform functions of the application. (see figure 3, para 0030-0037- core context is transferred in response to an error)
	It would be obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the error recovery of Benke with the system of Gomi to produce the predictable result of transferring an application in response to an error. A person of ordinary skill in the art would be motivated to combine Benke and Gomi to minimize system failure caused by core errors. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gomi et al. U.S. Patent Application Publication 2020/0209929 in view of Benke et al. U.S. Patent .
Claim 4,
	Although Gomi/Benke discloses substantial limitations of the claimed invention, it fails to explicitly disclose	
	wherein the processor unit receives a change in alive count value set in the plurality of core units to determine the errors of the core units.
	In an analogous art, Baca discloses 
	wherein the processor unit receives a change in alive count value set in the plurality of core units to determine the errors of the core units. (para 0022-core sends heartbeat message to indicate core is in failure mode) 
	It would be obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the failure detection of Baca with the system of Gomi/Benke to produce the predictable result of sharing core health status with multi-core processor. A person of ordinary skill in the art would be motivated to combine Baca and Gomi/Benke to improve failure off communications amongst cores. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gomi et al. U.S. Patent Application Publication 2020/0209929 in view of Park et al. U.S. Patent Application Publication 2021/0011759.
Claim 5,
	Although Gomi discloses substantial limitations of the claimed invention, it fails to explicitly disclose	

	In an analogous art, Park discloses 
	wherein the processor unit is embedded in integrated hardware together with a power distribution unit (PDU) distributing a high- voltage power supply line. (fig. 15 disclose a power source, item 1220, para 0021-system on a chip, para 0043-Power management unit)
	It would be obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the power management of Park with the system of Gomi to produce the predictable result of managing the power of a multi-core processor on an integrated chip. A person of ordinary skill in the art would be motivated to combine Park and Gomi to reduce latency and increase execution speed of the plurality of cores.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gomi et al. U.S. Patent Application Publication 2020/0209929 in view of Park et al. U.S. Patent Application Publication 2021/0011759 in view of Yang et al. U.S. Patent Application Publication 2022/0016996.
Claim 6,
	Although Gomi/Park discloses substantial limitations of the claimed invention, it fails to explicitly disclose	

	In an analogous art, Yang discloses 
	wherein the processor unit shares information via LIN and CAN communications with at least one electronic unit of a battery management system (BMS) and a on-board charger (OBC) which are formed outside the integrated hardware. (para 0094- CAN bus…The vehicle control unit 24 may exchange information with a motor controller, the battery management unit, a charging system)
	It would be obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the CAN communications of Yang with the system of Gomi/Park to produce the predictable result of managing the power of a multi-core processor on an integrated chip. A person of ordinary skill in the art would be motivated to combine Yang and Gomi/Park to enable high-speed communication for vehicle management. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gomi et al. U.S. Patent Application Publication 2020/0209929 in view of Iyigun et al. U.S. Patent Application Publication 2018/0129534.
Claim 7,
	Although Gomi discloses substantial limitations of the claimed invention, it fails to explicitly disclose	

	In an analogous art, Iyigun discloses 
	wherein the core units are divided into a high- performance core assigned with the high-performance application and a low- performance core assigned with the low-performance application. (para 0004- assigns an importance level and energy level to a thread. para 0015-0016- disclose a silver and gold processor golds. [Silver is mapper to low performance and Gold is mapped to high performance] para 0018-Important threads are allocated to gold and unimportant threads are allocated to silver para 0090- group based on high or low performance energy preference, para 0026- energy preference determines whether the processor will operate with high or low energy usage.)
	It would be obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the energy-aware allocations of Iyigun with the system of Gomi to produce the predictable result of allocating applications to processors based on energy requirements. A person of ordinary skill in the art would be motivated to combine Iyigun and Gomi to prioritize energy usage in an electric vehicle. 
Claim 8, 
	wherein the low-performance core is assigned with the low-power application by considering energy efficiency. (Iyigun para 0015- silver group is most efficient group, para 0016-energy efficiency preference)
Same motivations as claim 7.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gomi et al. U.S. Patent Application Publication 2020/0209929 in view of Iyigun et al. U.S. Patent Application Publication 2018/0129534 in view of Benke et al. U.S. Patent Application Publication 2019/0188053.
Claim 9,
	Gomi discloses
	An operating method of a multi-core system for performing a plurality of applications [used in an electric vehicle]- (This is an intended use for the system. No meaningful limitation has tied the system to an electric vehicle. Thus, the limitation has no patentable weight), comprising; 
	(a) disposing a plurality of core units (Fig. 1, items 11a-d- CPU, para 0033) and a resource unit in a processor unit (para 0031- The semiconductor device 10 may include an external peripheral circuit arranged outside and an input/output port (not shown) for inputting/outputting signals to/from other devices.); 

	(c) assigning the application to each of the plurality of core units (d) executing the application in the resource unit; (para 0044- The app allocation unit 26 determines a CPU core to which the execution of the application is allocated based on the group data 28 when the application is executed.); 
	Although Gomi discloses substantial limitations of the claimed invention, it fails to explicitly disclose	

	(e) detecting an error by monitoring the plurality of core units; and 
	(f) moving the application of the core unit having the error to the other core unit.
	In an analogous art, Iyigun discloses
	(b) dividing the plurality of core units into a high-performance core and a low- performance core; (para 0004- assigns an importance level and energy level to a thread. para 0015-0016- disclose a silver and gold processor golds. [Silver is mapper to low performance and Gold is mapped to high performance] para 0018-Important threads are allocated to gold and unimportant threads are allocated to silver para 0090- group based on high or low performance energy preference, para 0026- energy preference determines whether the processor will operate with high or low energy usage.)
	It would be obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the energy-aware allocations of Iyigun with the system of Gomi to produce the predictable result of allocating applications to processors based on energy requirements. A person of ordinary skill in the art would be motivated to combine Iyigun and Gomi to prioritize energy usage in an electric vehicle. 
	Although Gomi/Iyigun discloses substantial limitations of the claimed invention, it fails to explicitly disclose	
	(e) detecting an error by monitoring the plurality of core units; and 
	(f) moving the application of the core unit having the error to the other core unit.
	In an analogous art, Benke discloses 

	(f) moving the application of the core unit having the error to the other core unit. (see figure 3, para 0030-0037- core context is transferred in response to an error)
	It would be obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the failure detection of Benke with the system of Gomi/Iyigun to produce the predictable result of sharing core health status with multi-core processor. A person of ordinary skill in the art would be motivated to combine Benke and Gomi/Iyigun to improve failure off communications amongst cores.
	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gomi et al. U.S. Patent Application Publication 2020/0209929 in view of Iyigun et al. U.S. Patent Application Publication 2018/0129534 in view of Benke et al. U.S. Patent Application Publication 2019/0188053 in view of Baca U.S. Patent Application Publication 2019/0065296.
Claim 10,
Although Gomi/Iyigun//Benke discloses substantial limitations of the claimed invention, it fails to explicitly disclose	
	wherein in step (e), the processor unit receives a change in alive count value set in the plurality of core units and monitors the received change in alive count value to determine the errors of the core units.
	In an analogous art, Baca discloses 

	It would be obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the failure detection of Baca with the system of Gomi/Iyigun//Benke to produce the predictable result of sharing core health status with multi-core processor. A person of ordinary skill in the art would be motivated to combine Baca and Gomi/Iyigun//Benke to improve failure off communications amongst cores. 

Conclusion
Related Prior art:
	Kim et al. U.S. Patent Application Publication 2019/0179693- discloses error monitoring for a multi-core processor in automobile.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746. The examiner can normally be reached 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JMC/Examiner, Art Unit 2459    

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459